Citation Nr: 0304236	
Decision Date: 03/10/03    Archive Date: 03/18/03	

DOCKET NO.  00-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a stomach disorder to 
include duodenitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO), which found that the veteran 
had not submitted new and material to reopen previously 
denied claims of service connection for gastroduodenitis 
claimed as a stomach problem.  

In April 2001, the veteran presented testimony at a video 
conference before a former member of the Board who has since 
departed.  In a letter dated in November 2002, the veteran 
was advised under these circumstances that her had the right 
to another hearing.  The veteran, in a response dated in 
December 2002, declined a further hearing on this matter.  

This case was previously before the Board and in a decision 
dated in June 2001, the Board found that the veteran's 
previous claim for service connection for a stomach disorder 
was reopened by the submission of new and material evidence 
and then remanded the case back to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.


FINDING OF FACT

A chronic stomach disorder, to include duodenitis, was not 
shown in service and is not shown to be related to the 
veteran's period of military service.


CONCLUSION OF LAW

A chronic stomach disorder, to include duodenitis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2002), and as amended by 67 Fed. Reg. 67792 
(Nov. 7, 2002) (to be codified at 38 C.F.R. § 3.303(a), (c)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law, the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA" (and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well 
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
does not require to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant, and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that the 
veteran has received the degree of notice, which is 
contemplated by law.  A comprehensive medical history and 
clinical findings referable to the veteran's claimed stomach 
disabilities are documented in the medical evidence.  
Further, by virtue of the rating decision, statement of the 
case and the supplemental statement of the case, as well as 
the Board's remand in June 2001, the veteran has been given 
notice of the information and medical evidence necessary to 
substantiate his claim.  In correspondence dated in 
August 2001, and May 2002, the veteran was furthermore 
informed of the evidence and information obtained in 
connection with his claim, and the additional evidence needed 
from him to substantiate his claim and he was offered 
assistance by VA in obtaining this evidence.  It appears that 
all evidence identified by the veteran has been obtained and 
associated with the claims file.  In addition, the veteran 
has been examined in connection with his claim and pertinent 
medical opinion has been obtained by the RO.  Thus, the Board 
concludes that the duty to notify and assist as contemplated 
by applicable provisions have been satisfied.  

Factual Background

Private clinical records on file show that the veteran was 
treated by a private physician, W. E. Whicker, M.D., prior to 
service entrance for complaints of headaches and stomach pain 
of doubtful organic basis.  He was also noted that same month 
by another private physician, G. C. Shinn, M.D., to have 
occasional attacks of indigestion which have been relieved by 
the usual medications.  An undated prescription form signed 
by J. A. Oliver, M.D., recalls that the veteran had presented 
on three occasions with complaints of severe headaches and 
hyperacidity.  

In June 1998, the veteran was provided an upper 
gastrointestinal series by a service physician to determine 
his qualifications of military service.  Examination of the 
upper gastrointestinal tract was interpreted to show no 
intrinsic lesions, extrinsic displacement, diverticula, or 
ulceration of the esophagus, stomach or duodenum.  No 
esophageal hiatus hernia could be demonstrated.  Normal upper 
gastrointestinal tract was the diagnostic impression.  

The veteran's medical examination for service induction noted 
in June 1968 that the veteran had complaints of stomach 
problems with no verification and that the above upper 
gastrointestinal series was normal.  He was found qualified 
for service entrance.  

In November 1968 the veteran was provided an oral 
cholecystogram following complaints of stomach pain and 
vomiting.  Following administration of contrast material no 
evidence of radiolucent filling defects was noted.  Normal 
gall bladder was the diagnostic impression.  In June 1968 the 
veteran presented to a service department treatment facility 
with complaints of stomach trouble and pain in the groin.  He 
was referred to a service physician who prescribed 
medication.  On the veteran's April 1970 medical examination 
for service separation, clinical evaluation of the veteran, 
to include his abdomen and viscera, found no abnormality.  On 
a report of medical history dated in June 1970 in connection 
with his service separation, the veteran specifically denied 
past or current stomach problems to include problems with 
frequent indigestion.

On a medical examination in March 1976, for purposes of 
enlistment in the United States Army Reserves, a clinical 
evaluation of the veteran abdomen and viscera found no 
abnormalities.  On a contemporaneous report of medical 
history the veteran again denied past or current stomach 
problems and frequent indigestion.  Similar clinical findings 
and medical history were recorded on medical examination for 
enlistment in the North Carolina Army National Guard in 
July 1982.  

On his initial VA examination in January 1984, the veteran 
stated that he had stomach problems since his service career, 
and that he went on sick call several times in service with 
complaints of stomach pain.  He stated that Maalox does 
relieve his pain to some extent.  Physical examination of the 
abdomen revealed definite epigastric tenderness.  There were 
no masses or organomegaly present and there was slight 
tenderness in the lower mid-abdomen.  An upper 
gastrointestinal series in January 1984 was interpreted to 
show no evidence of peptic ulcer.  There was mild thickening 
of the mucosal folds of the stomach and duodenum consistent 
with, but not diagnostic of, gastritis or duodenitis.  Peptic 
disease of the upper gastrointestinal tract was the pertinent 
diagnosis.  

In a statement dated in March 1993, the veteran's spouse 
stated she had been married to the veteran since 
January 1982, and since that time he has complained about his 
stomach hurting to the point to where he has had to cancel 
vacations and family activities.  She added that he would 
take over-the-counter drugs, milk, and raw eggs to try and 
ease his stomach pain.  Two nurses who worked with the 
veteran since the early 1980's stated that the veteran 
frequently complains of abdominal distress and pain and uses 
antacids to relieve his pain.  In a statement dated in 
March 1993 a physician who reportedly has known the veteran 
since 1983 in his capacity as a nursing assistant stated that 
he had personal knowledge that the veteran had 
gastrointestinal disorders with stomach pain and acidity and 
had noted that the veteran uses Tagamet, antacids to relieve 
symptoms of abdominal pain.  

In January 1993, the veteran was examined by a private 
physician for abdominal pain.  An ultrasound of the abdomen 
was interpreted to be negative with no gallstones.  On 
esophagogastroduodenoscopy in January 1993 the veteran stated 
that he had been having epigastric discomfort for a long 
period of time and that he was diagnosed as having peptic 
ulcer disease in service.  On endoscopy the esophagus was 
found to be normal without any evidence of acute 
inflammation, ulceration, hiatal hernia, or varices 
appreciated.  The veteran gastric area showed a normal mucous 
lake without any evidence of acute inflammation or 
ulceration.  The antral and prepyloric areas, however, showed 
evidence of gastritis changes that were appreciated.  The 
pylorus showed no evidence of deformities appreciated.  
Antral gastritis appreciated was the diagnostic impression.  
On a subsequent esophagogastroduodenoscopy in April 1993, the 
gastric area showed evidence of gastritis changes still 
present but improved from the previous inflammatory process 
that was noted.  Gastroduodenitis was still present but 
improved, was the diagnostic impression.

In a statement dated in March 1997, the veteran's former 
spouse stated that she was married to the veteran from 1969 
to August 1981 and that from the beginning of their marriage 
the veteran had problems with his stomach, which required 
numerous over-the-counter medications.  The veteran's sister 
in an undated statement also noted that the veteran had a 
history of stomach problems since service.  A similar 
statement, dated in May 1991, was received from an 
acquaintance of the veteran, reported that the veteran's 
stomach problems became evident to him during a period 
beginning in the 1970's.  A former Army reservist, who served 
with the veteran, noted that as early as 1975 the veteran 
demonstrated problems with his stomach that interfered with 
his performance of duties.  Lastly, a member of the Army 
National Guard, who served with the veteran from 1987 through 
1993, reported that on several occasions the veteran was ill 
and had difficulty with his assigned duties due to upper 
gastrointestinal symptoms.

In a letter dated in May 1997 Robert E. McNeill, M.D., 
reported that the veteran has a history of peptic ulcer 
disease documented by upper endoscopy.  He further noted that 
the veteran's symptoms date back to the late 1960's, and he 
has required intermittent treatment since that time.  

In a letter dated in March 2000, James McKie, M.D., stated he 
had been treating the veteran for medical problems since 
1993.  He noted that the veteran was diagnosed while in the 
military as having peptic ulcer disease and that, since his 
discharge from the military, he has had a lot of persistent 
abdominal pains and ongoing discomfort.  He observed that in 
1983 the veteran was evaluated and found to have 
gastroduodenitis and was treated at that time with Prilosec.  
He further stated that in a lengthy discussion with the 
veteran it was felt that he had had a long history of acid 
peptic ulcer that had been ongoing.  He noted that the exact 
onset of this disorder is hard to say, but that the diagnosis 
of ulcer disease was made "in the military fashion at this 
time."  He noted at present the veteran's inflammatory 
process had healed but that he still has reflux symptoms and 
needs Propulsid medication.

At a personal hearing on appeal in April 2001 the veteran 
testified that he was denied enlistment in the United States 
Navy on two occasions due to stomach indigestion.  He 
indicated that the first time occurred in 1967 and the second 
occasion was in February 1968.  He further testified that he 
was thereafter drafted into the Army and when reporting for 
an examination, he advised the Army of the stomach problems 
and he was provided an upper gastrointestinal series.  He 
said, while his stomach was still bothering him then, they 
were unable to clinically detect any problems.  He said that 
while in service he was treated on several occasions at sick 
call for complaints referable to his stomach.  He said they 
found no clinical indication of stomach problems but that he 
was not provided with any diagnostic testing.  He testified 
he was not provided any form of medication for his stomach 
complaints in service by physicians, but medicated his 
condition with over-the-counter medications to include 
Tagamet and Maalox.  He said that prior to service he was 
taking medication on a nightly basis but then, after he came 
out of the service, he was taking over-the-counter 
medications more frequently.  The veteran's spouse testified 
that she met the veteran in 1971 and noted at that time he 
chewed a lot of Tums.  The veteran said he continued to take 
medications for his stomach complaints during the period 
immediately after service and was provided Zantac by 
physicians for whom he worked at a VA medical center.  The 
veteran further testified as to treatment he received both 
prior to service and subsequent thereto. 

In a statement dated in June 1968 and received in 
September 2001, J. A. Oliver, M.D., stated that he had seen 
the veteran in March 1968, April 1968 and June 1968 and 
treated him for migraine headaches and hyperacidity.  The 
veteran's treatment record on these occasions was provided by 
Dr. Oliver.  

VA outpatient treatment records compiled between January 2000 
and March 2001 show that the veteran was provided nutritional 
counseling during this period by a VA clinical dietitian.  

On a VA stomach, duodenum and peritoneal adhesions 
examination in December 2001, it was noted that the veteran 
had a long history of acid peptic disease with duodenitis, 
gastritis, question of gastric ulceration, and symptoms 
sounding more like gastroesophageal reflux disease (GERD).  
The veteran's examiner noted that the veteran was refused 
induction into the Navy in 1968 because of symptoms of acid 
peptic disease with frequent dyspepsia that had been treated 
by his local physician since the early 1960's.  He noted that 
in 1968 the veteran underwent and upper gastrointestinal 
series which was essentially unremarkable.  He noted that 
other evaluations by endoscopy or radiography in the ensuing 
years have shown a variety of abnormalities all the way from 
completely normal to gastritis, duodenitis, and questionable 
chronic findings, but never any peptic ulceration.  On 
physical examination, the veteran's abdomen was soft and 
protuberant.  There was slight tenderness to palpation in the 
subcostal areas bilaterally including the epigastrium.  There 
was no rebound tenderness noted.  There was minimal guarding 
which could easily be overcome.  The liver edge was palpable 
at the right costal margin with inspiration and slightly 
tender.  The remainder of the abdomen was less tender, but 
slightly tender to touch.  Acid peptic disease with history 
of gastritis and duodenitis and gastroesophageal reflux 
disease with recurrent symptomatology was the diagnostic 
assessment.  The examiner commented that it was clearly shown 
by the veteran's record that the veteran had this condition 
prior to his enlistment in the military.  He noted that 
clearly the condition existed prior to his enlistment, 
continued during his enlistment and subsequently.  He added 
that he did not feel that the veteran's condition is 
attributable to his military service.  

In a letter dated in February 2002, Ada M. Fisher, M.D., 
reported that the veteran had consulted her for help with his 
claim for service-connected disability.  She added that as 
the prior Chief of Occupational House Services at the VA 
Medical Center in Winston-Salem, North Carolina, she had the 
opportunity to meet and care for the veteran on several 
occasions and knew of his military service.  She summarized 
the veteran's clinical history and noted that documents that 
she had reviewed, provided to her by the veteran, supported a 
diagnosis of a pre-existing medical condition related to his 
gastrointestinal tract, which the military knew about when he 
was drafted.  She said that nothing in the data available 
points to state of the art studies being done to confirm his 
condition or diagnosis with a gastroscopy or endoscopy in 
spite of his multiple complaints about his stomach; 
therefore, she said, it would be difficult to prove or 
disprove that the veteran's condition was aggravated by his 
military service.  She added that, however, there is much 
data to support chronicity and continuity in service with 
supporting documents from private physicians and other 
soldiers.  She concluded by recommending that the veteran be 
granted a disability rating for his symptoms of gastric 
disturbances, nothing that while medical treatment for this 
disorder was not clearly documented in the military, he did 
keep his superiors informed of his condition therein.  

An internet search document on hyperacidity, submitted by the 
veteran, noted that long-standing hyperacidity may lead to 
formation of ulcers in the stomach, and is caused by a 
hypersecretion of hydrochloric acid and pepsin which 
otherwise are normally present in the stomach.  

Analysis

Service connection is appropriate for disability resulting 
from disease or injury occurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, as amended by 
67 Fed. Reg. 67792.  Active service includes any period of 
active service for training during which the veteran was 
disabled or died from disease or injury incurred or 
aggravated in the line of duty.  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Prinicipi, 
15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the United States Court 
of Appeals for Veterans Claims (Court) has been clear that in 
adjudicating a claim the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2002); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In 
Guerrieri v. Brown, 4 Vet. App. 467 (1993), the Court offered 
guidance on the assessment of the probative value of medical 
opinion evidence.  The Court instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion the physician reaches.  

Here the available service medical records indicate that the 
veteran had extended active service from June 1968 to 
June 1970.  He also had service with the Army National Guard 
in North Carolina from July 1982 to September 1983, as well 
as service with the United States Army Reserves.

The Board observes that the veteran's service medical records 
from his period of active service, while noting on service 
entrance examination a history of indigestion and complaints 
of stomach weakness, found the veteran's statements of 
complaints at service entrance to be unrelated to any 
demonstrated pathology.  Specifically, clinical evaluation of 
his abdomen and viscera identified no abnormality.  An upper 
gastrointestinal series noted on the veteran's enlistment 
examination report and provided to the veteran to ascertain 
whether he was qualified for military service, was 
interpreted to be normal.  As the veteran's military 
enlistment examination report is, therefore, negative for the 
presence of any clinical or diagnostic abnormality, the 
veteran is presumed to have been in sound condition at 
service entrance unless clear and unmistakable evidence 
otherwise.  38 U.S.C.A. § 1111 (West 1991); see also, 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

Subsequent service medical records compiled during the 
veteran's period of active service, to include a 
November 1988 report of cholecystogram, while noting 
complaints referable to stomach trouble are also similarly 
negative for any related demonstrable pathology.  When the 
veteran was examined for service separation in April 1970, 
clinical evaluation of the veteran, to include his abdomen 
and viscera, found no abnormality.  In fact, when presented 
for a medical examination for purposes of enlistment in the 
United States Army Reserves in March 1976, approximately four 
years after separation from active duty, on clinical 
evaluation, the veteran was also negative with respect to the 
abdomen and viscera.  The veteran also specifically denied at 
this time, on a contemporaneous report of medical history, 
any past or present history of frequent indigestion and 
stomach problems.

The Board notes that the first clinical indication of an 
identifiable disorder subsequent to the veteran's active 
service was on his VA examination in January 1984, when he 
was diagnosed on an upper gastrointestinal series to have 
peptic disease of the upper gastrointestinal tract.  Private 
physicians on esophago-gastroduodenoscopy thereafter 
diagnosed antral gastritis in January 1993. 

In this case, there is no treatment record that shows that 
the veteran had peptic disease, duodenitis, gastritis, and/or 
any other stomach pathology to include GERD, that had its 
inception during his service.  To the extent that the medical 
evidence establishes a continuity of symptomatology and 
competent medical evidence relates the veteran's current 
stomach condition to that symptomatology, such symptoms 
clearly predated the veteran's service. 

Here we observe private treatment records have been proffered 
which show that the veteran had complaints of stomach 
symptoms to include hyperacidity, which predated his service 
entrance.  Further medical opinion has related the veteran's 
preservice symptoms to his post service diagnoses of peptic 
ulcer disease.  However, exclusive of a statement in 
March 2000 by Dr. McKie, competent medical opinion, does not 
support the veteran's contention that his current stomach 
disorders had their direct incurrence in service.  

With respect to Dr. McKie's statement he has acknowledge that 
the exact onset of the veteran's acid peptic disorder "is 
hard to say" but has further stated that he was "diagnosed 
while in the military as having ulcer disease that was 
noted."  A diagnosis of ulcer disease, however, or any other 
stomach pathology in service is not substantiated by the 
contemporaneous service medical records.  Dr. McKie's 
opinion, thus, is clearly based on history supplied by the 
veteran, which is unsupported by the medical evidence.  As it 
is based on an inaccurate factual background, it is not of 
sufficient probative value as to establish that the veteran's 
post service stomach disorders are etiologically attributable 
to service by way of direct incurrence. 

With respect to VA medical opinion in December 2001, 
indicating that the veteran had a stomach condition 
preexisting service, and symptoms of this condition 
presently, and the medical opinion of Dr. Fisher in 
February 2002, that the veteran also had a preexisting 
condition related to his gastrointestinal tract, we again 
observe that the veteran's preservice clinical records, and 
service medical records, simply do not indicate identifiable 
stomach pathology prior to service or contemporaneous to 
service.  Furthermore, even assuming arguendo that the 
veteran had a preservice stomach condition, albeit 
undiagnosed, neither of these physicians has indicated that 
any preservice condition was aggravated by service.  In fact, 
Dr. Fisher has specifically stated that "it would difficult 
to prove or disprove that his condition was aggravated by his 
military service."  Service medical records clearly do not 
show any stomach pathology, let alone a worsening thereof, 
such as to establish service connection for a stomach 
disorder by way of aggravation.  

In sum, because the veteran's service medical records do not 
indicate that he had any identifiable stomach pathology, let 
alone any increase in preservice stomach pathology in 
service, or for many years thereafter, service connection for 
a stomach disorder to include duodenitis is not warranted.  


ORDER

Service connection for a stomach disorder, to include 
duodenitis, is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

